SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 Date of Announcement:05August2013 BT Group PLC (Translation of registrant's name into English)  BT Group PLC  81 Newgate Street  London  EC1A 7AJ  England (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F.  Form 20-FX Form 40-F  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No X  If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Enclosure 1 Total Voting Rights Enclosure 2 Transaction in Own Shares Enclosure 3 Director/PDMR Shareholding Enclosure 4 Transaction in Own Shares Enclosure 5 Director/PDMR Shareholding Enclosure 6 Director/PDMR Shareholding Enclosure 7 Total Voting Rights Enclosure 8 BT Group plc results of poll at AGM 2013 Enclosure 9 Director/PDMR Shareholding Enclosure 10 Director/PDMR Shareholding Enclosure 11 Total Voting Rights Enclosure 12 Director/PDMR Shareholding Enclosure 1 ﻿ Monday 3 June 2013 BT GROUP PLC TOTAL VOTING RIGHTS - MONTH-END DISCLOSURE BT Group plc confirms that on 31 May 2013 its capital consisted of 8,151,227,029 ordinary shares with voting rights. On that date, BT Group plc held 269,660,938 ordinary shares as treasury shares and therefore, the total number of voting rights in BT Group plc on that date was 7,881,566,091. The above figure (7,881,566,091) may be used by shareholders as the denominator for the calculations by which they will determine if they are required to notify their interest in, or a change to their interest in, BT Group plc under the FSA's Disclosure and Transparency Rules. -: Ends :- Enclosure 2 03 June 2013 BT GROUP PLC - TRANSACTIONS IN OWN SHARES - VOTING RIGHTS AND CAPITAL BT Group plc announces that it has purchased through J.P. Morgan Securities plc 1,000,000 ordinary shares at a price of 295.8032 pence per share. The purchased shares will all be held as treasury shares. BT Group plc's capital consists of 8,151,227,029 ordinary shares with voting rights. Following the above purchase, BT Group plc holds 270,631,829 ordinary shares as treasury shares. Therefore the total number of voting rights in BT Group plc is 7,880,595,200 The above figure 7,880,595,200 may be used by shareholders as the denominator for the calculations by which they will determine if they are required to notify their interest in, or a change to their interest in, BT Group plc under the FSA's Disclosure and Transparency Rules. END Enclosure 3 ﻿ NOTIFICATION OF TRANSACTIONS OF DIRECTORS, PERSONS DISCHARGING MANAGERIAL RESPONSIBILITY OR CONNECTED PERSONS This form is intended for use by an issuer to make a RIS notification required by DR3.1.4R(1). An issuer making a notification in respect of a transaction relating to the shares or debentures of the issuer should complete boxes 1 to 16, 23 and 24. An issuer making a notification in respect of a derivative relating to the shares of the issuer should complete boxes 1 to 4, 6, 8, 13, 14, 16, 23 and 24. An issuer making a notification in respect of options granted to a director/person discharging managerial responsibilities should complete boxes 1 to 3 and 17 to 24. An issuer making a notification in respect of a financial instrument relating to the shares of the Issuer (other than a debenture) should complete boxes 1 to 4, 6, 8, 9, 11, 13, 14, 16, 23 and 24. Please complete all relevant boxes in block capital letters. 1. Name of the issuer BT GROUP PLC 2. State whether the notification relates to (i) a transaction notified in accordance with DR3.1.4R(1)(a); or (ii) DR3.1.4(R)(1)(b) a disclosure made in accordance with section 324 (as extended by section 328) of the Companies Act 1985; or (iii) both (i) and (ii) (III) BOTH (I) AND (II) 3. Name of person discharging managerial responsibilities/director IAN LIVINGSTON TONY CHANMUGAM LUIS ALVAREZ CLARE CHAPMAN GAVIN PATTERSON CLIVE SELLEY NIGEL STAGG 4. State whether notification relates to a person connected with a person discharging managerial responsibilities/director named in 3 and identify the connected person BT GROUP PLC 5. Indicate whether the notification is in respect of a holding of the person referred to in 3 or 4 above or in respect of a non-beneficial interest GRANT OF AWARDS UNDER THE BT GROUP INCENTIVE SHARE PLAN AND THE BT GROUP DEFERRED BONUS PLAN 6. Description of shares (including class), debentures or derivatives or financial instruments relating to shares ORDINARY SHARES IN BT GROUP PLC OF 5P EACH 7. Name of registered shareholders(s) and, if more than one, the number of shares held by each of them BT GROUP PLC 8 State the nature of the transaction GRANT OF AWARDS UNDER THE BT GROUP INCENTIVE SHARE PLAN AND THE BT GROUP DEFERRED BONUS PLAN 9. Number of shares, debentures or financial instruments relating to shares acquired IAN LIVINGSTON SHARES GRANTED UNDER THE INCENTIVE SHARE PLAN - 734,126 SHARES GRANTED UNDER THE DEFERRED BONUS PLAN - 379,639 TONY CHANMUGAM SHARES GRANTED UNDER THE INCENTIVE SHARE PLAN - 339,682 SHARES GRANTED UNDER THE DEFERRED BONUS PLAN - 129,805 LUIS ALVAREZ SHARES GRANTED UNDER THE INCENTIVE SHARE PLAN - 134,920 SHARES GRANTED UNDER THE DEFERRED BONUS PLAN - 42,094 CLARE CHAPMAN SHARES GRANTED UNDER THE INCENTIVE SHARE PLAN - 141,428 SHARES GRANTED UNDER THE DEFERRED BONUS PLAN - 53,344 GAVIN PATTERSON SHARES GRANTED UNDER THE INCENTIVE SHARE PLAN - 361,904 SHARES GRANTED UNDER THE DEFERRED BONUS PLAN - 130,057 CLIVE SELLEY SHARES GRANTED UNDER THE INCENTIVE SHARE PLAN - 117,460 SHARES GRANTED UNDER THE DEFERRED BONUS PLAN - 44,918 NIGEL STAGG SHARES GRANTED UNDER THE INCENTIVE SHARE PLAN - 125,714 SHARES GRANTED UNDER THE DEFERRED BONUS PLAN - 60,137 10. Percentage of issued class acquired (treasury shares of that class should not be taken into account when calculating percentage) N/A 11. Number of shares, debentures or financial instruments relating to shares disposed N/A 12. Percentage of issued class disposed (treasury shares of that class should not be taken into account when calculating percentage) N/A 13. Price per share or value of transaction £3.15000 14. Date and place of transaction 20 JUNE 2013, LONDON 15. Total holding following notification and total percentage holding following notification (any treasury shares should not be taken into account when calculating percentage) IAN LIVINGSTON PERSONAL HOLDING: SHARES - 3,395,476 BT GROUP DEFERRED BONUS PLAN: SHARES - 2,855,756 BT GROUP INCENTIVE SHARE PLAN: SHARES - 3,178,396 BT GROUP EMPLOYEE SHARESAVE SCHEME: OPTION OVER 5,081 SHARES. TONY CHANMUGAM PERSONAL HOLDING: SHARES - 755,156 BT GROUP DEFERRED BONUS PLAN: SHARES - 901,566 BT GROUP INCENTIVE SHARE PLAN: SHARES - 1,470,650 BT GROUP GLOBAL SHARE OPTION PLAN: OPTIONS OVER 37,384 SHARES LUIS ALVAREZ PERSONAL HOLDING: 141, BT GROUP DEFERRED BONUS PLAN: 344,242 SHARES BT GROUP INCENTIVE SHARE PLAN: 522,483 SHARES BT GROUP EMPLOYEE SHARESAVE SCHEME: OPTIONS OVER 5,783 SHARES. CLARE CHAPMAN PERSONAL HOLDING: SHARES - 20,695 BT GROUP DEFERRED BONUS PLAN: SHARES - 116,770 BT GROUP INCENTIVE SHARE PLAN: SHARES - 349,129 GAVIN PATTERSON PERSONAL HOLDING: SHARES - 1,507,014 BT GROUP DEFERRED BONUS PLAN: SHARES - 937,269 BT GROUP INCENTIVE SHARE PLAN: SHARES - 1,566,862 BT GROUP GLOBAL SHARE OPTION PLAN: OPTIONS OVER 98,178 SHARES CLIVE SELLEY PERSONAL HOLDING: SHARES - 257,048 BT GROUP DEFERRED BONUS PLAN: SHARES - 255,560 BT GROUP INCENTIVE SHARE PLAN: SHARES - 466,260 BT GROUP GLOBAL SHARE OPTION PLAN: OPTIONS OVER 20,769 SHARES BT GROUP EMPLOYEE SHARESAVE SCHEME: AN OPTION OVER 24,575 SHARES. NIGEL STAGG PERSONAL HOLDING: SHARES - 332,333 BT GROUP DEFERRED BONUS PLAN: SHARES - 297,568 BT GROUP INCENTIVE SHARE PLAN: SHARES - 457,252 16. Date issuer informed of transactions 20 June 2013 If a person discharging managerial responsibilities has been granted options by the issuer complete the following boxes 17 Date of grant N/A…………… 18. Period during which or date on which it can be exercised N/A…………… 19. Total amount paid (if any) for grant of the option N/A…………… 20. Description of shares or debentures involved (class and number) N/A…………… 21. Exercise price (if fixed at time of grant) or indication that price is to be fixed at the time of exercise N/A…………… 22. Total number of shares or debentures over which options held following notification N/A…………… 23. Any additional information N/A 24. Name of contact and telephone number for queries ANNA WATCH - Name and signature of duly authorised officer of issuer responsible for making notification ANNA WATCH Date of notification 21 JUNE 2013 END Enclosure 4 21 June 2013 BT GROUP PLC - TRANSACTIONS IN OWN SHARES - VOTING RIGHTS AND CAPITAL BT Group plc announces that it has purchased through J.P. Morgan Securities plc 1,500,000 ordinary shares at a price of 310.9552 pence per share. The purchased shares will all be held as treasury shares. BT Group plc's capital consists of 8,151,227,029 ordinary shares with voting rights. Following the above purchase, BT Group plc holds 270,520,353 ordinary shares as treasury shares. Therefore the total number of voting rights in BT Group plc is 7,880,706,676. The above figure 7,880,706,676 may be used by shareholders as the denominator for the calculations by which they will determine if they are required to notify their interest in, or a change to their interest in, BT Group plc under the FSA's Disclosure and Transparency Rules. END Enclosure 5 NOTIFICATION OF TRANSACTIONS OF DIRECTORS, PERSONS DISCHARGING MANAGERIAL RESPONSIBILITY OR CONNECTED PERSONS This form is intended for use by an issuer to make a RIS notification required by DR3.1.4R(1). An issuer making a notification in respect of a transaction relating to the shares or debentures of the issuer should complete boxes 1 to 16, 23 and 24. An issuer making a notification in respect of a derivative relating to the shares of the issuer should complete boxes 1 to 4, 6, 8, 13, 14, 16, 23 and 24. An issuer making a notification in respect of options granted to a director/person discharging managerial responsibilities should complete boxes 1 to 3 and 17 to 24. An issuer making a notification in respect of a financial instrument relating to the shares of the Issuer (other than a debenture) should complete boxes 1 to 4, 6, 8, 9, 11, 13, 14, 16, 23 and 24. Please complete all relevant boxes in block capital letters. 1. Name of the issuer BT GROUP PLC 2. State whether the notification relates to (i) a transaction notified in accordance with DR3.1.4R(1)(a); or (ii) DR3.1.4(R)(1)(b) a disclosure made in accordance with section 324 (as extended by section 328) of the Companies Act 1985; or (iii) both (i) and (ii) (III) BOTH (I) AND (II) 3. Name of person discharging managerial responsibilities/director JASMINE WHITBREAD 4. State whether notification relates to a person connected with a person discharging managerial responsibilities/director named in 3 and identify the connected person JASMINE WHITBREAD 5. Indicate whether the notification is in respect of a holding of the person referred to in 3 or 4 above or in respect of a non-beneficial interest PURCHASE OF 1, 6. Description of shares (including class), debentures or derivatives or financial instruments relating to shares ORDINARY SHARES IN BT GROUP PLC OF 5P EACH 7. Name of registered shareholders(s) and, if more than one, the number of shares held by each of them JASMINE WHITBREAD 8. State the nature of the transaction PURCHASE OF ORDINARY SHARES 9. Number of shares, debentures or financial instruments relating to shares acquired 1, 10. Percentage of issued class acquired (treasury shares of that class should not be taken into account when calculating percentage) N/A 11. Number of shares, debentures or financial instruments relating to shares disposed N/A 12. Percentage of issued class disposed (treasury shares of that class should not be taken into account when calculating percentage) N/A 13. Price per share or value of transaction 304.718p PER SHARE 14. Date and place of transaction 27 JUNE 2013, LONDON 15. Total holding following notification and total percentage holding following notification (any treasury shares should not be taken into account when calculating percentage) 6, 16. Date issuer informed of transaction 27 JUNE 2013 If a person discharging managerial responsibilities has been granted options by the issuer complete the following boxes 17 Date of grant N/A…………… 18. Period during which or date on which it can be exercised N/A…………… 19. Total amount paid (if any) for grant of the option N/A…………… 20. Description of shares or debentures involved (class and number) N/A…………… 21. Exercise price (if fixed at time of grant) or indication that price is to be fixed at the time of exercise N/A…………… 22. Total number of shares or debentures over which options held following notification N/A…………… 23. Any additional information N/A 24. Name of contact and telephone number for queries ANDREW BENNETT - Name and signature of duly authorised officer of issuer responsible for making notification ANDREW BENNETT Date of notification 27 JUNE 2013 END Enclosure 6 NOTIFICATION OF TRANSACTIONS OF DIRECTORS, PERSONS DISCHARGING MANAGERIAL RESPONSIBILITY OR CONNECTED PERSONS This form is intended for use by an issuer to make a RIS notification required by DR3.1.4R(1). An issuer making a notification in respect of a transaction relating to the shares or debentures of the issuer should complete boxes 1 to 16, 23 and 24. An issuer making a notification in respect of a derivative relating to the shares of the issuer should complete boxes 1 to 4, 6, 8, 13, 14, 16, 23 and 24. An issuer making a notification in respect of options granted to a director/person discharging managerial responsibilities should complete boxes 1 to 3 and 17 to 24. An issuer making a notification in respect of a financial instrument relating to the shares of the Issuer (other than a debenture) should complete boxes 1 to 4, 6, 8, 9, 11, 13, 14, 16, 23 and 24. Please complete all relevant boxes in block capital letters. 1. Name of the issuer BT GROUP PLC 2. State whether the notification relates to (i) a transaction notified in accordance with DR3.1.4R(1)(a); or (ii) DR3.1.4(R)(1)(b) a disclosure made in accordance with section 324 (as extended by section 328) of the Companies Act 1985; or (iii) both (i) and (ii) (III) BOTH (I) AND (II) 3. Name of person discharging managerial responsibilities/director TONY CHANMUGAM 4. State whether notification relates to a person connected with a person discharging managerial responsibilities/director named in 3 and identify the connected person TONY CHANMUGAM 5. Indicate whether the notification is in respect of a holding of the person referred to in 3 or 4 above or in respect of a non-beneficial interest THE GRANT OF OPTIONS TO THE ABOVE DIRECTORS UNDER THE BT GROUP EMPLOYEE SHARESAVE SCHEME 6. Description of shares (including class), debentures or derivatives or financial instruments relating to shares ORDINARY SHARES IN BT GROUP PLC OF 5P EACH 7. Name of registered shareholders(s) and, if more than one, the number of shares held by each of them N/A 8 State the nature of the transaction THE GRANT OF OPTIONS TO THE ABOVE DIRECTORS UNDER THE BT GROUP EMPLOYEE SHARESAVE SCHEME 9. Number of shares, debentures or financial instruments relating to shares acquired N/A 10. Percentage of issued class acquired (treasury shares of that class should not be taken into account when calculating percentage) N/A 11. Number of shares, debentures or financial instruments relating to shares disposed N/A 12. Percentage of issued class disposed (treasury shares of that class should not be taken into account when calculating percentage) N/A 13. Price per share or value of transaction N/A 14. Date and place of transaction 27 June 2013 - UK 15. Total holding following notification and total percentage holding following notification (any treasury shares should not be taken into account when calculating percentage) TONY CHANMUGAM PERSONAL HOLDING: 755, BT GROUP DEFERRED BONUS PLAN : SHARES - 901,566 BT GROUP INCENTIVE SHARE PLAN 2011: SHARES - 1,470,650 BT GROUP GLOBAL SHARE OPTION PLAN: OPTION OVER 37,384 SHARES BT GROUP EMPLOYEE SHARESAVE SCHEME: OPTION OVER 6,024 SHARES 16. Date issuer informed of transaction 27 JUNE 2013 If a person discharging managerial responsibilities has been granted options by the issuer complete the following boxes 17 Date of grant 27 JUNE 2013 18. Period during which or date on which it can be exercised 01 AUGUST 2018 - 31 JANUARY 2019 19. Total amount paid (if any) for grant of the option NIL 20. Description of shares or debentures involved (class and number) ORDINARY SHARES IN BT GROUP PLC OF 5P EACH 21. Exercise price (if fixed at time of grant) or indication that price is to be fixed at the time of exercise £2.49 22. Total number of shares or debentures over which options held following notification TONY CHANMUGAM BT GROUP GLOBAL SHARE OPTION PLAN: OPTIONS OVER 37,384 SHARES BT GROUP EMPLOYEE SHARESAVE SCHEME: AN OPTION OVER 6,024 SHARES. 23. Any additional information 24. Name of contact and telephone number for queries ANDREW BENNETT 0 Name and signature of duly authorised officer of issuer responsible for making notification ANDREW BENNETT Date of notification 27 JUNE 2013 END Enclosure 7 ﻿ Friday 28 June 2013 BT GROUP PLC TOTAL VOTING RIGHTS - MONTH-END DISCLOSURE BT Group plc confirms that on 28 June 2013 its capital consisted of 8,151,227,029 ordinary shares with voting rights. On that date, BT Group plc held 269,643,130 ordinary shares as treasury shares and therefore, the total number of voting rights in BT Group plc on that date was 7,881,583,899. The above figure (7,881,583,899) may be used by shareholders as the denominator for the calculations by which they will determine if they are required to notify their interest in, or a change to their interest in, BT Group plc under the FSA's Disclosure and Transparency Rules. -: Ends :- ﻿Enclosure 8 BT Group plc Annual General Meeting 17 July 2013 Summary of votes cast Annual General Meeting Resolutions For % Against % Votes withheld Resolution 1 That the accounts and reports of the directors and the auditors for the year ended 31 March 2013 be received. Resolution 2 That the directors' remuneration report for the year ended 31 March 2013 be approved. Resolution 3 That the final dividend of 6.5 pence per share recommended by the directors be declared to be payable on 2 September 2013 to holders of ordinary shares registered at the close of business on 9 August 2013. Resolution 4 That Sir Michael Rake be re-elected as a director. Resolution 5 That Ian Livingston be re-elected as a director. Resolution 6 That Tony Chanmugam be re-elected as a director. Resolution 7 That Gavin Patterson be re-elected as a director. Resolution 8 That Tony Ball be re-elected as a director. Resolution 9 That the Rt Hon Patricia Hewitt be re-elected as a director. Resolution 10 That Phil Hodkinson be re-elected as a director. Resolution 11 That Karen Richardson be re-elected as a director. Resolution 12 That Nick Rose be re-elected as a director. Resolution 13 That Jasmine Whitbread be re-elected as a director. Resolution 14 That PricewaterhouseCoopers LLP be re-appointed auditors of the Company, to hold office until the end of the next general meeting at which accounts are laid before the Company. Resolution 15 That the directors be authorised to decide the auditors' remuneration. Special Business Resolution 16 That the directors are authorised generally and without conditions under Section 551 of the Companies Act 2006 ('2006 Act') to allot relevant securities. Resolution 17 That subject to the passing of Resolution 16, the directors have power to allot equity securities (within the meaning of Section 561(1) of the 2006 Act) entirely paid for in cash. Resolution 18 That the Company has general and unconditional authority to make market purchases as defined in section 693(4) of the Companies Act 2006 of shares of 5p each in the Company. Resolution 19 That the Company may call a general meeting (but not an AGM) on at least 14 clear days' notice. Resolution 20 That British Telecommunications plc, a wholly-owned subsidiary of the Company, be authorised to make political donations to political organisations. In accordance with Listing Rule 9.6.2, copies of all the resolutions passed, other than ordinary business, will be submitted to the UK Listing Authority ("UKLA") and will be available to view on the National Storage Mechanism website at www.hemscott.com/nsm.do The total number of shares in issue as at 6pm on 15 July 2013, excluding shares held in treasury was 7,881,858,258. 64.01% of the voting capital was instructed. Enclosure 9 NOTIFICATION OF TRANSACTIONS OF DIRECTORS, PERSONS DISCHARGING MANAGERIAL RESPONSIBILITY OR CONNECTED PERSONS This form is intended for use by an issuer to make a RIS notification required by DR3.1.4R(1). An issuer making a notification in respect of a transaction relating to the shares or debentures of the issuer should complete boxes 1 to 16, 23 and 24. An issuer making a notification in respect of a derivative relating to the shares of the issuer should complete boxes 1 to 4, 6, 8, 13, 14, 16, 23 and 24. An issuer making a notification in respect of options granted to a director/person discharging managerial responsibilities should complete boxes 1 to 3 and 17 to 24. An issuer making a notification in respect of a financial instrument relating to the shares of the Issuer (other than a debenture) should complete boxes 1 to 4, 6, 8, 9, 11, 13, 14, 16, 23 and 24. Please complete all relevant boxes in block capital letters. 1. Name of the issuer BT GROUP PLC 2. State whether the notification relates to (i) a transaction notified in accordance with DR3.1.4R(1)(a); or (ii) DR3.1.4(R)(1)(b) a disclosure made in accordance with section 324 (as extended by section 328) of the Companies Act 1985; or (iii) both (i) and (ii) (III) BOTH (I) AND (II) 3. Name of person discharging managerial responsibilities/director GAVIN PATTERSON 4. State whether notification relates to a person connected with a person discharging managerial responsibilities/director named in 3 and identify the connected person 5. Indicate whether the notification is in respect of a holding of the person referred to in 3 or 4 above or in respect of a non-beneficial interest EXERCISE OF OPTIONS UNDER THE BT GROUP GLOBAL SHARE OPTION PLAN 6. Description of shares (including class), debentures or derivatives or financial instruments relating to shares ORDINARY SHARES IN BT GROUP PLC OF 5P EACH 7. Name of registered shareholders(s) and, if more than one, the number of shares held by each of them BT GROUP plc 8 State the nature of the transaction EXERCISE OF OPTIONS UNDER THE BT GROUP GLOBAL SHARE OPTION PLAN AND RETENTION OF SHARES 9. Number of shares, debentures or financial instruments relating to shares acquired GAVIN PATTERSON OPTIONS EXERCISED UNDER THE BT GROUP GLOBAL SHARE OPTION PLAN. 98,£1.92. 10. Percentage of issued class acquired (treasury shares of that class should not be taken into account when calculating percentage) N/A 11. Number of shares, debentures or financial instruments relating to shares disposed 12. Percentage of issued class disposed (treasury shares of that class should not be taken into account when calculating percentage) N/A 13. Price per share or value of transaction £3.35 14. Date and place of transaction 26 JULY 2013, LONDON 15. Total holding following notification and total percentage holding following notification (any treasury shares should not be taken into account when calculating percentage) GAVIN PATTERSON PERSONAL HOLDING: 1,529, BT GROUP DEFERRED BONUS PLAN: 937,269 SHARES BT GROUP INCENTIVE SHARE PLAN: 1,566,862 SHARES 16. Date issuer informed of transactions 26 JULY 2013 If a person discharging managerial responsibilities has been granted options by the issuer complete the following boxes 17 Date of grant N/A…………… 18. Period during which or date on which it can be exercised N/A…………… 19. Total amount paid (if any) for grant of the option N/A…………… 20. Description of shares or debentures involved (class and number) N/A…………… 21. Exercise price (if fixed at time of grant) or indication that price is to be fixed at the time of exercise N/A…………… 22. Total number of shares or debentures over which options held following notification N/A…………… 23. Any additional information N/A 24. Name of contact and telephone number for queries ANNA WATCH - Name and signature of duly authorised officer of issuer responsible for making notification ANNA WATCH Date of notification 29 JULY 2013 END Enclosure 10 ﻿ NOTIFICATION OF TRANSACTIONS OF DIRECTORS, PERSONS DISCHARGING MANAGERIAL RESPONSIBILITY OR CONNECTED PERSONS This form is intended for use by an issuer to make a RIS notification required by DR3.1.4R(1). An issuer making a notification in respect of a transaction relating to the shares or debentures of the issuer should complete boxes 1 to 16, 23 and 24. An issuer making a notification in respect of a derivative relating to the shares of the issuer should complete boxes 1 to 4, 6, 8, 13, 14, 16, 23 and 24. An issuer making a notification in respect of options granted to a director/person discharging managerial responsibilities should complete boxes 1 to 3 and 17 to 24. An issuer making a notification in respect of a financial instrument relating to the shares of the Issuer (other than a debenture) should complete boxes 1 to 4, 6, 8, 9, 11, 13, 14, 16, 23 and 24. Please complete all relevant boxes in block capital letters. 1. Name of the issuer BT GROUP PLC 2. State whether the notification relates to (i) a transaction notified in accordance with DR3.1.4R(1)(a); or (ii) DR3.1.4(R)(1)(b) a disclosure made in accordance with section 324 (as extended by section 328) of the Companies Act 1985; or (iii) both (i) and (ii) (III) BOTH (I) AND (II) 3. Name of person discharging managerial responsibilities/director IAN LIVINGSTON TONY CHANMUGAM LUIS ALVAREZ GAVIN PATTERSON CLIVE SELLEY NIGEL STAGG 4. State whether notification relates to a person connected with a person discharging managerial responsibilities/director named in 3 and identify the connected person ILFORD TRUSTEES (JERSEY) LIMITED 5. Indicate whether the notification is in respect of a holding of the person referred to in 3 or 4 above or in respect of a non-beneficial interest VESTING OF AWARDS UNDER THE BT GROUP DEFERRED BONUS PLAN AND SALES OF SHARES PRINCIPALLY TO COVER TAX DUE ON VESTING 6. Description of shares (including class ), debentures or derivatives or financial instruments relating to shares ORDINARY SHARES IN BT GROUP PLC OF 5P EACH 7. Name of registered shareholders(s) and, if more than one, the number of shares held by each of them ILFORD TRUSTEES (JERSEY) LIMITED 8 State the nature of the transaction VESTING OF AWARDS UNDER THE BT GROUP DEFERRED BONUS PLAN AND SALES OF SHARES PRINCIPALLY TO COVER TAX DUE ON VESTING 9. Number of shares, debentures or financial instruments relating to shares acquired IAN LIVINGSTON SHARES VESTED UNDER THE DEFERRED BONUS PLAN - 1,016,608 TONY CHANMUGAM SHARES VESTED UNDER THE DEFERRED BONUS PLAN - 292,493 LUIS ALVAREZ SHARES VESTED UNDER THE DEFERRED BONUS PLAN - 143,527 GAVIN PATTERSON SHARES VESTED UNDER THE DEFERRED BONUS PLAN - 307,888 CLIVE SELLEY SHARES VESTED UNDER THE DEFERRED BONUS PLAN - 53,316 NIGEL STAGG SHARES VESTED UNDER THE DEFERRED BONUS PLAN - 78,972 10. Percentage of issued class acquired (treasury shares of that class should not be taken into account when calculating percentage) N/A 11. Number of shares, debentures or financial instruments relating to shares disposed IAN LIVINGSTON SHARES SOLD TO COVER TAX DUE ON DBP VESTING - 478,762 ADDITIONAL SHARES SOLD - 537,846 TONY CHANMUGAM SHARES SOLD TO COVER TAX DUE ON DBP VESTING - 137,747 ADDITIONAL SHARES SOLD - 65,130 LUIS ALVAREZ SHARES SOLD TO COVER TAX DUE ON DBP VESTING - 43,317 GAVIN PATTERSON SHARES SOLD TO COVER TAX DUE ON DBP VESTING - 144,997 CLIVE SELLEY SHARES SOLD TO COVER TAX DUE ON DBP VESTING - 25,109 ADDITIONAL SHARES SOLD - 28,207 NIGEL STAGG SHARES SOLD TO COVER TAX DUE ON DBP VESTING - 37,192 ADDITIONAL SHARES SOLD - 41,780 12. Percentage of issued class disposed (treasury shares of that class should not be taken into account when calculating percentage) N/A 13. Price per share or value of transaction £3.36 14. Date and place of transaction 26 JULY 2013, LONDON 15. Total holding following notification and total percentage holding following notification (any treasury shares should not be taken into account when calculating percentage) IAN LIVINGSTON PERSONAL HOLDING: 3,395,476 SHARES BT GROUP DEFERRED BONUS PLAN: 1,839,148 SHARES BT GROUP INCENTIVE SHARE PLAN: 3,178,396 SHARES BT GROUP EMPLOYEE SHARESAVE SCHEME: OPTIONS OVER 5,081 SHARES. TONY CHANMUGAM PERSONAL HOLDING: 844,772 SHARES BT GROUP DEFERRED BONUS PLAN: 609,073 SHARES BT GROUP INCENTIVE SHARE PLAN: 1,470,650 SHARES BT GROUP GLOBAL SHARE OPTION PLAN: OPTIONS OVER 37,384 SHARES BT GROUP EMPLOYEE SHARESAVE SCHEME: OPTIONS OVER 6,024 SHARES. LUIS ALVAREZ PERSONAL HOLDING: 241,675 SHARES BT GROUP DEFERRED BONUS PLAN: 200,715 SHARES BT GROUP INCENTIVE SHARE PLAN: 522,483 SHARES BT GROUP EMPLOYEE SHARESAVE SCHEME: OPTIONS OVER 5,783 SHARES. GAVIN PATTERSON PERSONAL HOLDING: 1,692,109 SHARES BT GROUP DEFERRED BONUS PLAN: 629,381 SHARES BT GROUP INCENTIVE SHARE PLAN: 1,566,862 SHARES CLIVE SELLEY PERSONAL HOLDING: 257,048 SHARES BT GROUP DEFERRED BONUS PLAN: 202,244 SHARES BT GROUP INCENTIVE SHARE PLAN: 466,260 SHARES BT GROUP GLOBAL SHARE OPTION PLAN: OPTIONS OVER 20,769 SHARES BT GROUP EMPLOYEE SHARESAVE SCHEME: OPTIONS OVER 24,575 SHARES. NIGEL STAGG PERSONAL HOLDING: 332,333 SHARES BT GROUP DEFERRED BONUS PLAN: 218,596 SHARES BT GROUP INCENTIVE SHARE PLAN: 457,252 SHARES 16. Date issuer informed of transactions 29 JULY 2013 If a person discharging managerial responsibilities has been granted options by the issuer complete the following boxes 17 Date of grant N/A…………… 18. Period during which or date on which it can be exercised N/A…………… 19. Total amount paid (if any) for grant of the option N/A…………… 20. Description of shares or debentures involved (class and number) N/A…………… 21. Exercise price (if fixed at time of grant) or indication that price is to be fixed at the time of exercise N/A…………… 22. Total number of shares or debentures over which options held following notification N/A…………… 23. Any additional information 24. Name of contact and telephone number for queries ANNA WATCH - Name and signature of duly authorised officer of issuer responsible for making notification ANNA WATCH Date of notification 30 JULY 2013 END Enclosure 11 ﻿ Wednesday 31 July 2013 BT GROUP PLC TOTAL VOTING RIGHTS - MONTH-END DISCLOSURE BT Group plc confirms that on 31 July 2013 its capital consisted of 8,151,227,029 ordinary shares with voting rights. On that date, BT Group plc held 268,745,252 ordinary shares as treasury shares and therefore, the total number of voting rights in BT Group plc on that date was 7,882,481,777. The above figure (7,882,481,777) may be used by shareholders as the denominator for the calculations by which they will determine if they are required to notify their interest in, or a change to their interest in, BT Group plc under the FSA's Disclosure and Transparency Rules. -: Ends :- Enclosure 12 NOTIFICATION OF TRANSACTIONS OF DIRECTORS, PERSONS DISCHARGING MANAGERIAL RESPONSIBILITY OR CONNECTED PERSONS This form is intended for use by an issuer to make a RIS notification required by DR 3.1.4R(1). An issuer making a notification in respect of a transaction relating to the shares or debentures of the issuer should complete boxes 1 to 16, 23 and 24. An issuer making a notification in respect of a derivative relating to the shares of the issuer should complete boxes 1 to 4, 6, 8, 13, 14, 16, 23 and 24. An issuer making a notification in respect of options granted to a director/person discharging managerial responsibilities should complete boxes 1 to 3 and 17 to 24. An issuer making a notification in respect of a financial instrument relating to the shares of the issuer (other than a debenture) should complete boxes 1 to 4, 6, 8, 9, 11, 13, 14, 16, 23 and 24. Please complete all relevant boxes in block capital letters. 1. Name of the issuer BT GROUP PLC 2. State whether the notification relates to (i) a transaction notified in accordance with DR 3.1.4R(1)(a); or (ii) DR 3.1.4(R)(1)(b) a disclosure made in accordance with section 324 (as extended by section 328) of the Companies Act 1985; or (iii) both (i) and (ii) (III) BOTH (I) AND (II) 3. Name of person discharging managerial responsibilities/director IAN LIVINGSTON 4. State whether notification relates to a person connected with a person discharging managerial responsibilities/director named in 3 and identify the connected person 5. Indicate whether the notification is in respect of a holding of the person referred to in 3 or 4 above or in respect of a non-beneficial interest EXERCISE OF OPTIONS UNDER THE BT GROUP EMPLOYEE SHARESAVE SCHEME 6. Description of shares (including class), debentures or derivatives or financial instruments relating to shares ORDINARY SHARES IN BT GROUP PLC OF 5P EACH 7. Name of registered shareholders(s) and, if more than one, the number of shares held by each of them BT GROUP plc 8 State the nature of the transaction EXERCISE OF OPTIONS UNDER THE BT GROUP EMPLOYEE SHARESAVE SCHEME. 9. Number of shares, debentures or financial instruments relating to shares acquired IAN LIVINGSTON OPTION EXERCISED UNDER THE BT GROUP EMPLOYEE SAVESHARE SCHEME - 769 SHARES 10. Percentage of issued class acquired (treasury shares of that class should not be taken into account when calculating percentage) N/A 11. Number of shares, debentures or financial instruments relating to shares disposed N/A 12. Percentage of issued class disposed (treasury shares of that class should not be taken into account when calculating percentage) N/A 13. Price per share or value of transaction 1.17 PENCE 14. Date and place of transaction 1 AUGUST 2013, LONDON 15. Total holding following notification and total percentage holding following notification (any treasury shares should not be taken into account when calculating percentage) IAN LIVINGSTON PERSONAL HOLDING: 3,396,245 SHARES BT GROUP DEFERRED BONUS PLAN: 1,839,148 SHARES BT GROUP INCENTIVE SHARE PLAN: 3,178,396 SHARES BT GROUP EMPLOYEE SHARESAVE SCHEME: OPTIONS OVER 4,285 SHARES. 16. Date issuer informed of transactions 2 AUGUST 2013 If a person discharging managerial responsibilities has been granted options by the issuer complete the following boxes 17 Date of grant N/A…………… 18. Period during which or date on which it can be exercised N/A…………… 19. Total amount paid (if any) for grant of the option N/A…………… 20. Description of shares or debentures involved (class and number) N/A…………… 21. Exercise price (if fixed at time of grant) or indication that price is to be fixed at the time of exercise N/A…………… 22. Total number of shares or debentures over which options held following notification N/A…………… 23. Any additional information N/A 24. Name of contact and telephone number for queries ANNA WATCH - Name and signature of duly authorised officer of issuer responsible for making notification ANNA WATCH Date of notification 2 AUGUST 2013 END Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.  BT Group plc (Registrant)  By: /s/ Dan Fitz, Company Secretary Dan Fitz, Company Secretary.  Date05August 2013
